Citation Nr: 9924895	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-00 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for limitation of 
motion of the right wrist, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable evaluation for limitation of 
motion of the elbows, currently evaluated as noncompensable 
(zero percent).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied entitlement to 
compensable evaluations for a right wrist disorder and a 
bilateral elbow disorder.  In a July 1998 rating decision, 
the RO assigned a 10 percent evaluation for the veteran's 
right wrist disorder, effective as of the date of receipt of 
the veteran's claim in September 1996.  Since the 10 percent 
evaluation is less than the maximum available under 
applicable diagnostic criteria, the claim for a higher 
evaluation remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


REMAND

During his March 1999 VA travel Board hearing, the veteran 
reported recent treatment for his "joint pain" at the Grand 
Rapids, Michigan VA Outpatient Clinic (VAOPC).  He submitted 
VA outpatient treatment records from rheumatology clinic 
visits in August 1998 and February 1999, as well as a January 
1999 report from Gary Humphries, M.D., which referred in part 
to prescribed medication for arthritic pain in joints which 
included the arms.  Dr. Humphries in a January 1996 report 
had referred to tendinitis in the right elbow.  VA x-rays of 
the veteran's elbows in August 1997 were normal.  The veteran 
further testified that pain in his right wrist and elbow was 
worsening with age, and another visit to the VA rheumatology 
clinic at Grand Rapids was scheduled for August 1999.  

In view of this, records of the aforementioned treatment 
should be requested and added to the claims file prior to 
further action by the Board on the veteran's claims.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993). 

The cause of the veteran's current right wrist and elbow pain 
is unclear, as is the relationship of any current pathology 
affecting  these joints and the condition or conditions 
leading to the disabilities of these joints in service.  A VA 
examiner in March 1998 questioned when the veteran began 
having marked problems in the elbows and wrists.  Under the 
circumstances, the Board is persuaded that further 
development is warranted before a final decision is reached.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the Grand 
Rapids VAOPC and request the report of a 
rheumatology clinic visit in August 1999 
and any other outpatient reports since 
February 1999.

2.  The veteran should then be afforded a 
current VA examination to determine the 
extent of disability causing limited 
motion of the right wrist and elbows 
disabilities.  All necessary tests should 
be conducted and any functional loss due 
to factors such as painful motion should 
be reported.  The claims folder should be 
made available to the examiner in 
connection with the examination and the 
examiner should be asked to provide an 
opinion as to the likelihood that any 
current disability productive of 
limitation of range of motion, including 
tendinitis and arthritis in these joints, 
is related to service.  

3.  Then, the RO should again adjudicate 
the veteran's claim of entitlement to 
increased evaluations for right wrist and 
elbow disorders, to include whether 
separate evaluations should be assigned 
for the right and left elbow 
disabilities.  In readjudicating these 
claims, consideration should be given to 
any functional loss due to factors such 
as pain, as appropriate.  

The veteran and his representative should then be furnished 
with a Supplemental Statement of the Case and given an 
opportunity to respond.  The case should be returned to the 
Board for further appellate consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument in conjunction with 
this appeal.  See generally Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of the veteran unless 
he is so notified by the RO.



_______________________________
CHARLES E. HOGEBOOM
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






